Title: To Thomas Jefferson from John F. Oliveira Fernandes, 15 March 1806
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk 15th. March 1806.
                        
                        Having experienced from your bounty & generosity the most hospitable reception at a period, when I was an
                            unknown & unprotected Stranger; & desirous of giving some small token of my Sincere regar & gratitud. I took the
                            Liberty of making the disinterested offering, which has procured for me the honor of your Letter dated 28th. February.
                        It was my hope that your Love of Natural Philosophy would render so rare a production of the Animal Kingdom
                            acceptable to you, While it might be an usefull companion in your retired & rural excursions at Monticello.
                        Accordingly I forwarded it to the care of Messrs. Gibson & Jefferson together with a Letter addressed
                            to you. This latter, it now appears, must have miscarried but as the Case arrived Safe, I am Satisfied; only apprehensive
                            of having robbed Your arduous political occupations of those Moments of your attentions, which were employed with the
                            Letter you were good enough to address to me, & which I received as a further testimony of your favour and
                            Consideration.
                        I remain with the greatest respect Sir Your Most Obedt Servant
                        
                            John F. Oliveira Fernandes
                            
                        
                    